Citation Nr: 0932235	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for 
residuals of malaria.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from January 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

The issue of entitlement to a compensable disability rating 
for residuals of malaria is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

Neither hearing loss disability nor tinnitus was present in 
service and neither disability is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral 
hearing loss disability and tinnitus.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claims, by letters mailed in January and 
March 2006, prior to the initial adjudication of the claims.  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  In a March 2006 statement, the Veteran indicated 
that he had had an audiology test some time around 1978 at a 
VA facility.  Efforts were made to obtain the record of that 
test, but no such record could be found.  

The Board also notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claimed disabilities.  VA is obliged to 
provide a VA examination or obtain a medical opinion when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with service 
or with another service-connected disability, and (4) there 
is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board has not found there to be medical 
evidence that suggests a nexus, credible evidence of 
continuity of symptomatology, or any other evidence 
indicating that the Veteran's claimed disabilities may be 
associated with service.  Thus, a remand for a VA examination 
is not warranted.  

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
disability and tinnitus.

The Veteran's service personnel records, as well as his own 
statements, indicate that his duty during his period of 
service was as a cook.  Even assuming that the Veteran was 
exposed to noise in service, the evidence does not show that 
the Veteran had hearing loss disability or tinnitus in 
service or that either disability is related to service.

Service treatment records are negative for evidence of 
hearing loss, tinnitus, or any other hearing condition.  On 
his January 1946 separation examination, the Veteran was 
noted to have had a normal hearing evaluation, with whispered 
voice test measured at 15/15 for both ears, and no hearing 
loss or tinnitus noted or reported.

Following his period of service, the Veteran filed claims for 
service connection disability benefits, which were 
adjudicated in August 1947 and February 1955.  At those 
times, the Veteran did not file any claim relating to hearing 
loss or tinnitus.

The Veteran was hospitalized in a VA hospital from January to 
February 1955 for complaints of dizziness and high blood 
pressure.  At that time, the Veteran made no complaints of 
hearing loss or tinnitus, and neither condition was noted in 
the Veteran's medical history or on examination.  

The only indication of any hearing problem in the medical 
records is in a September 2001 private audiology examination 
report showing hearing loss, but this was more than 55 years 
after the Veteran's period of service.  Also, in a March 2006 
Hearing Loss Questionnaire, the Veteran reported that, other 
than the private audiology examination, he had not had any 
treatment for his claimed hearing loss and tinnitus.  
Furthermore, the Veteran reported in that Questionnaire that 
following service he worked in a woolen mill, as an auto 
mechanic, and in a paper mill for 21 years.

Moreover, there is no medical opinion or other competent 
evidence of record linking any current hearing loss or 
tinnitus to the Veteran's period of service.  While the 
Veteran might believe that hearing loss and tinnitus are 
etiologically related to his period of service, his lay 
opinion concerning these matters requiring medical expertise 
is of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the record reflects no in-service hearing loss disability 
or tinnitus, no continuity of symptomatology after service, 
and no competent medical evidence linking either claimed 
disability to service, the Board finds that the evidence 
preponderates against the Veteran's claims.  Accordingly, 
service connection for bilateral hearing loss disability and 
tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

In his December 2006 notice of disagreement, the Veteran 
expressed disagreement with the denial of a compensable 
evaluation for residuals of malaria in the RO's October 2006 
rating decision.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

With respect to the issue of entitlement 
to a compensable disability rating for 
residuals of malaria, the RO or the AMC 
should furnish the Veteran and his 
representative a Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002).  The Veteran and his representative 
must also be informed of the requirements 
to perfect an appeal with respect to this 
issue.  If the Veteran perfects an appeal, 
the RO or the AMC should ensure that all 
indicated development is completed before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


